Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 1 of 18 PageID #: 1




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 303-0552
spencer@spencersheehan.com

United States District Court
Eastern District of New York                                       1:20-cv-04583

Aileen Goldstein, individually and on behalf
of all others similarly situated,
                                 Plaintiff,

                  - against -                                          Complaint

Sally Beauty Supply LLC,
                                 Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Sally Beauty Supply LLC (“defendant”) operates four thousand “Sally Beauty

Supply” stores (“Sally’s”) worldwide with at least half in the United States.

       2.     Sally’s sells professional beauty products for hair, skin, and nails through third-party

brands and exclusive-label professional product lines.

       3.     At least twice a year, Defendant has a “Liter Sale,” where many of the previously

full price items that are purportedly one liter, are placed on sale.

       4.     Defendant markets and promotes its liter sales through in-store advertising.
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 2 of 18 PageID #: 2




      5.   Defendant promotes its liter sales online.




                                              2
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 3 of 18 PageID #: 3




                                      3
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 4 of 18 PageID #: 4




       6.    Defendant offers discounts and promotions for the liter sales, such as “By One Get

One 50% OFF All Haircare Liters” and “Bioterra and Quantum Hair Care Liters…$9.99,” a

discount from their regular price.




                                              4
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 5 of 18 PageID #: 5




        7.         Unfortunately for consumers, many, or even most of the items offered in the

“Liter Sale” are less than a liter.

        8.    A liter is the equivalent of 33.8 ounces (“OZ”).

        9.    The Products sold as a “liter” are actually thirty-two (32) ounces or 0.9463529 liters.

        10.   By advertising and selling Products purporting to be a “liter,” consumers are being

misled and taken advantage of.

        11.   Defendant appears to be aware that the Products are not 1 liter, because the shelf tag

states “33.8 OZ” even though the bottles indicate “32 OZ.”




                                                 5
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 6 of 18 PageID #: 6




       13.   For example, the Long & Healthy Rich Lather Shampoo and Deep Moisture

Conditioner are promoted in the Liter Sale, yet admittedly contain only 32 ounces or 946 mL.




                                               6
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 7 of 18 PageID #: 7




       14.   The Color Care Protective Shampoo is promoted in the Liter Sale, yet admittedly

contain only 32 ounces or 946 mL.




                                             7
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 8 of 18 PageID #: 8




       15.   The Ultra Thick & Full Sheer Volume Conditioner is promoted in the Liter Sale, yet

admittedly contain only 32 ounces or 946 mL.




                                               8
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 9 of 18 PageID #: 9




       16.   The Anti Frizz Sheer Volume Conditioner is promoted in the Liter Sale, yet

admittedly contain only 32 ounces or 946 mL.




                                               9
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 10 of 18 PageID #: 10




        17.   The Styling Alcohol-Free Defining Gel is promoted in the Liter Sale, yet admittedly

 contain only 32 ounces or 946 mL.




                                               10
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 11 of 18 PageID #: 11




          18.   Though Defendant may not manufacture and label all of the Products promoted in its

 liter sales that are less than one liter, it is responsible for promoting them as “liters” to capitalize

 on consumers’ desire for a bargain.

          19.   Consumers will not scrutinize the difference between the ounces listed on the shelf

 tags with the ounces on the Products because there is no reason to, since a liter is a defined amount

 and is not expected that a company would cut corners on the definition of a liter.

          20.   Defendant’s failure to correctly represent the size of the items sold in the “liter sales”

 is deceptive and misleading.

          21.   Plaintiff and consumers were induced to purchase more of the Products than they

 otherwise would had the representations been accurate.

          22.   Plaintiff and consumers paid for one liter of the Products yet received less than one

 liter.

          23.   ProductsProductsProductsplaintiffHad plaintiff and class members known the truth,

 they would not have bought the Products or would have paid less for them.

          24.   The Products are sold Productsis an sold at a premium price, compared to other

 similar products represented in a non-misleading way, and higher than the price of the Product if

 it were represented in a non-misleading way.

                                         Jurisdiction and Venue


          25.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

 U.S.C. § 1332(d)(2)

          26.   Under CAFA, district courts have “original federal jurisdiction over class actions

 involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

 diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).



                                                    11
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 12 of 18 PageID #: 12




         27.   Plaintiff Aileen Goldstein is a citizen of New York.

         28.   Defendant Sally Beauty Supply LLC, is a Virginia corporation with a principal place

 of business in Denton, Denton County, Texas and is a citizen of Texas and upon information and

 belief no member of defendant is a citizen of New York.

         29.   “Minimal diversity” exists because plaintiff Aileen Goldstein and defendant are

 citizens of different states.

         30.   Upon information and belief, sales of the Products in New York and other states

 exceed $5 million per year, exclusive of interest and costs, and the aggregate amount in

 controversy exceeds $5 million per year.

         31.   Venue is proper in this judicial district because a substantial part of the events or

 omissions giving rise to the claim occurred in this District, viz, the decision of plaintiff to purchase

 the Products and the misleading representations and/or their recognition as such.

         32.   This court has personal jurisdiction over defendant because it conducts and transacts

 business, contracts to supply and supplies goods within New York.

                                                   Parties

         33.   Plaintiff Aileen Goldstein is a citizen of New York, Rego Park, Queens County,

         34.   Defendant Sally Beauty Supply LLC is a Virginia limited liability company with a

 principal place of business in Denton, Texas, Denton County and is a citizen of Texas and no

 member of defendant is a citizen of New York.

         35.   During the relevant statutes of limitations, plaintiff purchased numerous items at the

 liter sales in various Sally Beauty stores in New York State for personal and household use in

 reliance on the representations she was purchasing items that were one liter.

         36.   Plaintiff bought the Products at or exceeding the above-referenced price because she

 liked the “liter” products for their intended use and expected she was getting a full liter, not less.


                                                   12
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 13 of 18 PageID #: 13




         37.   Plaintiff was deceived by and relied upon the Defendant’s deceptive advertising.

         38.   Plaintiff would not have purchased the Products in the absence of Defendant’s

 misrepresentations and omissions.

         39.   The Products were worth less than what Plaintiff paid for it and she would not have

 paid as much absent Defendant's false and misleading advertising.

         40.   Plaintiff intends to, seeks to, and will purchase the Products again when she can do

 so with the assurance that Products' labels are consistent with the Product’s components.

                                           Class Allegations


         41.   The class will consist of all purchasers of the Products who reside in New York and

 all other states during the applicable statutes of limitations.

         42.   Plaintiff will seek class-wide injunctive relief based on Rule 23(b) in addition to a

 monetary relief class.

         43.   Common questions of law or fact predominate and include whether defendant’s

 representations were and are misleading and if plaintiff and class members are entitled to damages.

         44.   Plaintiff's claims and basis for relief are typical to other members because all were

 subjected to the same unfair and deceptive representations and actions.

         45.   Plaintiff is an adequate representatives because her interests do not conflict with

 other members.

         46.   No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

         47.   Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest relative to the scope of the harm.

         48.   Plaintiff's counsel is competent and experienced in complex class action litigation



                                                   13
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 14 of 18 PageID #: 14




 and intends to protect class members’ interests adequately and fairly.

         49.   Plaintiff seeks class-wide injunctive relief because the practices continue.

                           New York General Business Law (“GBL”) §§ 349 & 350,
                                      (Consumer Protection Statute)

         50.   Plaintiff incorporates by reference all preceding paragraphs.

         51.   Plaintiff and class members desired to purchase and consume products which were

 as described and marketed by defendant and expected by reasonable consumers, given the product

 type.

         52.   Defendant’s acts and omissions are not unique to the parties and have a broader

 impact on the public.

         53.   Defendant    misrepresented    the    substantive,   quality,   compositional   and/or

 environmental attributes of the Products by promoting them as one liter when they were materially

 less than this size.

         54.   Plaintiff relied on the statements, omissions and representations of defendant, and

 defendant knew or should have known the falsity of same.

         55.   Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

         56.   Plaintiff incorporates by reference all preceding paragraphs.

         57.   Defendant    misrepresented    the    substantive,   quality,   compositional   and/or

 environmental attributes of the Products by promoting them as one liter.

         58.   Defendant had a duty to accurately market the Products and knew or should have

 known same were false or misleading.

         59.   This duty is based on defendant’s position as an entity which has held itself out as



                                                    14
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 15 of 18 PageID #: 15




 having special knowledge and experience in the production, service and/or sale of the product type.

        60.    The representations took advantage of consumers’ cognitive shortcuts made at the

 point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

        61.    Plaintiff and class members reasonably and justifiably relied on these negligent

 misrepresentations and omissions, which served to induce and did induce, the purchase of the

 Products.

        62.    Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

              Breaches of Express Warranty, Implied Warranty of Merchantability and
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        63.    Plaintiff incorporates by reference all preceding paragraphs.

        64.    The Products was manufactured, labeled and sold by defendant or at its express

 directions and instructions, and warranted to plaintiff and class members that they possessed

 substantive, quality, compositional and/or environmental which they did not.

        65.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

 marketing of the Products.

        66.    This duty is based, in part, on defendant’s position as one of the most recognized

 companies in the nation in this sector.

        67.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

 retailers and their employees.

        68.    Defendant received notice and should have been aware of these misrepresentations

 due to numerous complaints by consumers to its main office over the past several years regarding

 the Products, of the type described here.

        69.    The Products did not conform to their affirmations of fact and promises due to



                                                  15
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 16 of 18 PageID #: 16




 defendant’s actions and were not merchantable.

        70.    Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

                                                 Fraud


        71.    Plaintiff incorporates by reference all preceding paragraphs.

        72.    Defendant     misrepresented      the    substantive,   quality,   compositional   and/or

 environmental attributes of the Product.

        73.    Defendant’s fraudulent intent is evinced by its failure to accurately identify the

 Products on their labels and in its promotions for the Products, when it knew its statements were

 neither true nor accurate and misled consumers.

        74.    Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

                                            Unjust Enrichment

        75.    Plaintiff incorporates by reference all preceding paragraphs.

        76.    Defendant obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of plaintiff and class members,

 who seek restitution and disgorgement of inequitably obtained profits.

                                  Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying plaintiff as representative and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the



                                                       16
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 17 of 18 PageID #: 17




       challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

    4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

    6. Other and further relief as the Court deems just and proper.

 Dated: September 26, 2020
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               60 Cuttermill Rd Ste 409
                                                               Great Neck NY 11021-3104
                                                               Tel: (516) 303-0552
                                                               Fax: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056




                                               17
Case 1:20-cv-04583-NGG-SJB Document 1 Filed 09/26/20 Page 18 of 18 PageID #: 18




 1:20-cv-04583
 United States District Court
 Eastern District of New York

 Aileen Goldstein, individually and on behalf of all others similarly situated,


                                          Plaintiff,


          - against -


 Sally Beauty Supply LLC,


                                           Defendant




                                            Complaint



                        Sheehan & Associates, P.C.
                         60 Cuttermill Rd Ste 409
                         Great Neck NY 11021-3104
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: September 26, 2020
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
